NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                      Submitted July 28, 2010*
                                       Decided July 29, 2010

                                              Before

                                WILLIAM J. BAUER, Circuit Judge

                                MICHAEL S. KANNE, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

No. 10‐1853

LISA J. GILLARD,                                       Appeal from the United States District
       Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                       Eastern Division.
       v.
                                                       No. 09 C 5292
PROVEN METHODS SEMINARS, LLC,
     Defendant‐Appellee.                               James B. Zagel,
                                                       Judge.

                                            O R D E R

        Lisa Gillard claims that Proven Methods Seminars, LLC, ran afoul of several federal
antidiscrimination statutes by kicking her out of an event because of her race, religion, and
disability.  The district court dismissed the complaint.  Gillard appeals, and we affirm the
judgment.




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 10‐1853                                                                                 Page 2

        At this stage in the proceedings we must accept as true the facts Gillard alleges in her
complaint.  See Jay E. Hayden Found. v. First Neighbor Bank, No. 09‐2781, 2010 WL 2485678, at
*1 (7th Cir. June 22, 2010).  Gillard, an African American who practices Buddhism and
suffers from an unexplained mental disability, attended a seminar hosted by Proven
Methods.  She selected a seat on the west side of the room, but that side became crowded, so
she moved to the east side.  A man approached and interrogated her about why she had
switched seats.  Gillard refused to answer because she thought he was abrasive, and in any
event she had not been given written notice of any special seating arrangements.  The man,
who turned out to be a Proven Methods employee, told her to leave the seminar and
eventually had her escorted out.

       In her complaint Gillard claims that Proven Methods violated Title II of the Civil
Rights Act of 1964, 42 U.S.C. §§ 2000a to 2000a‐6, by denying her “the full use and
enjoyment” of its seminar on the basis of her race and religion.  She also claims that the
company violated the ADA Amendments Act of 2008, Pub. L. No. 110‐325, 122 Stat. 3553,
and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, by removing her from the seminar
on the basis of a “legally cognizable mental disability that affects her reading.”  And, she
adds, her expulsion on the basis of her race violated Title VI of the Civil Rights Act of 1964,
42 U.S.C. §§ 2000d to 2000d‐4, because Proven Methods “is a nationwide research and
educational organization and clearing house for federal, state and local government grants
and programs.”  She demands $80 million in damages.  The district court dismissed the
complaint on the company’s motion, although on one claim the dismissal was without
prejudice.

         Gillard’s claims in this case mirror those in a baseless complaint she filed against
Northwestern University after the school removed her from its library.  See Gillard v. Nw.
Univ., No. 09‐3449, 2010 WL 939947 (7th Cir. Mar. 17), cert. denied, 78 U.S.L.W. 3729 (U.S.
June 14, 2010) (No. 09‐10581).  The arguments she presents to us here are essentially
identical to those she made in her appeal against Northwestern, which we rejected one
month before this appeal was filed.  See id.  As we have already explained to Gillard, see id.
at *2, the statutes she has invoked would all require proof that she was treated differently
because of her race, religion, or disability, yet the events she describes in her complaint do
not raise even a plausible inference that Proven Methods kicked her out of its seminar on
the basis of these forbidden grounds.  See 29 U.S.C. § 794(a) (prohibiting discrimination
against “qualified individual with a disability”); 42 U.S.C. § 2000a(a) (prohibiting
discrimination “on the ground of” race or religion); 42 U.S.C. § 2000d (prohibiting
discrimination “on the ground of race”); 42 U.S.C. § 12182(a) (prohibiting discrimination
“on the basis of disability”); Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009) (holding that facts
pleaded in complaint must “permit the court to infer more than the mere possibility of
No. 10‐1853                                                                                 Page 3

misconduct”); Golden v. Helen Sigman & Assocs., No. 08‐1506, 2010 WL 2630598, at *4 (7th
Cir. July 2, 2010) (dismissing claim that “lack[ed] the factual specificity required to raise it
above the speculative level”).  We do not see any reason to disturb the district court’s
judgment except that, because the lawsuit is frivolous, we modify the dismissal to be with
prejudice as to all claims.

        Gillard’s appeal is also frivolous.  Proven Methods has suggested that we sanction
her, although the company stopped short of filing a separate motion as required by Federal
Rule of Appellate Procedure 38.  See Bingham v. New Berlin Sch. Dist., 550 F.3d 601, 605 (7th
Cir. 2008).  We do warn Gillard, however, that, if she continues to file frivolous appeals, she
will be subject to sanctions or restrictions on future litigation.  See Support Sys. Int’l, Inc. v.
Mack, 45 F.3d 185, 186 (7th Cir. 1995).

                                                                      AFFIRMED as MODIFIED.